Name: Commission Regulation (EEC) No 3004/87 of 7 October 1987 fixing for the 1987/88 marketing year the reference price for sweet oranges
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 10 . 87 Official Journal of the European Communities No L 285/ 13 COMMISSION REGULATION (EEC) No 3004/87 of 7 October 1987 fixing for the 1987/88 marketing year the reference price for sweet oranges previous marketing year, adjusted by an amount equal to the difference between, firstly, the amount resulting from the application, to those reference prices, of the percen ­ tage increase in the basic prices and the buying-in prices in relation to the preceding marketing year, and secondly, the amount corresponding to the increase in the financial compensation provided for in Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit (3), as last amended by Regulation (EEC) No 3130/86 (4) ; Whereas, in accordance with Articles 140 (2) and 272 (3) of the Act of Accession of Spain and Portugal, the prices of Spanish and Portuguese products will not be used for the purpose of calculating reference prices during the first phase in the case of Spain and during the first stage in the case of Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing t^e European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2275/87 (2), and in particular Article 27 (1 ) thereof, Whereas Article 23 ( 1 ) of Regulation (EEC) No 1035/72 provides that reference prices valid for the whole Community are to be fixed each year before the begin ­ ning of the marketing year ; Whereas the importance of sweet orange production in the Community is such that a reference price must be fixed for that product ; Whereas the period during which oranges harvested during a given crop year are marketed extends from October to 15 July of the following year ; whereas the quantity put on the market during October and November and from 1 June to 15 July of the following year represents only a small percentage of that marketed over the whole marketing year ; whereas the reference price should therefore be fixed only for a period running from 1 December to 31 May of the following year ; Whereas the fixing of a single reference price valid for the whole marketing year appears to be the solution most suited to the particular nature of the Community market in the product in question ; Whereas, under point (a) of the second subparagraph of Article 23 (2) of Regulation (EEC) No 1035/72, reference prices for oranges, are fixed at a level equal to that of the HAS ADOPTED THIS REGULATION : Article 1 For the 1987/88 marketing year, the reference price for fresh sweet oranges falling within subheading 08.02 A I of the Common Customs Tariff, CN 0805 10 11 , 15, 19, 21 , 25, 29, 31 , 35, 39, 41 , 45 and 49, expressed in ECU per 100 kilograms net and applicable to class I all sizes, packed, shall be as follows : from 1 December to 31 May : 22,66. Article 2 This Regulation shall enter into force on 1 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 1987. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 118, 20. 5 . 1972, p . 1 . 0 OJ No L 209, 31 . 7 . 1987, p. 4. (3) OJ No L 318, 18 . 12. 1969, p. 1 . b) OJ No L 292, 16. 10 . 1986, p . 5.